DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfieri et al., US 2018/0058077.
Regarding claim 1:
Alfieri discloses a rigid polymeric modular flooring plank (1) that is one continuous piece (refer to Fig. 5) having a top surface, a bottom surface and multiple sides defining the edges of said rigid polymeric modular flooring plank, and the rigid polymeric modular flooring plank includes the appearance of one tile as part of said top surface with each of said one tile having multiple edges and a decorative surface and each of said one tile completely surrounded by simulated grout lines (14) that have a depth and a half width 1/2W, wherein any simulated grout line that is located at any of said one or multiple sides has said half width and all other simulated grout lines have said full width (refer to Fig. 7A, showing the planks placed together, there being no interior grout lines), wherein the plank comprises a polymeric base layer (WPC, para. 0010), a decorative layer and at least one wear layer located above said decorative layer (Fig. 5, para. 0026), wherein said simulated grout lines are formed by removed portions of at least said wear layer and decorative layer.
Regarding claim 2:
Alfieri discloses wherein the rigid polymeric modular flooring plank has a corresponding shape such that an outer edge thereof abuts a second rigid polymeric modular flooring plank of the same size and shape of the first rigid polymeric modular flooring plank (refer to Figs. 7A and 15B).
Regarding claim 3:
Alfieri discloses wherein said rigid polymeric modular flooring plank is a luxury vinyl plank (para. 0046, the designation “luxury” is subjective and applicable to a decorative vinyl plank).  
Regarding claim 4:
Alfieri discloses wherein the multiple tile edges include a bevel surface (90, refer to Fig. 13).
Regarding claim 9:
Alfieri discloses wherein the plank has a thickness in the range of 4 to 15mm (abstract).
Regarding claim 10:
Alfieri discloses wherein the multiple tiles are positioned in a common place (refer to Fig. 15B)
Regarding claim 11:
Alfieri discloses wherein the have a bottom in the base layer (refer to Fig. 7A).
Regarding claim 14:
Alfieri discloses wherein the planks are rectangle.
Regarding claim 15:
Alfieri discloses a flooring system comprising the rigid polymeric modular flooring plank of claim 1, which is a first rigid polymeric modular flooring plank, and a second rigid polymeric modular flooring plank of the same size and shape as the first rigid polymeric modular flooring plank, wherein the first rigid polymeric modular flooring plank and the second rigid polymeric modular flooring plank are arranged adjacent to one another, such that one or more of the free edges of the first rigid polymeric modular flooring plank and one or more of free edges of the second rigid 37Attorney Docket No. 3620-212-01 polymeric modular flooring plank form a simulated grout line having the depth and full width W of the simulated grout lines having said full width W (refer to Figs. 7A and 15B).
Regarding claim 16:
Alfieri discloses wherein the first rigid polymeric modular flooring plank and the second rigid polymeric modular flooring plank are arranged adjacent to one another in a gap-free juxtaposition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alfieri et al., US 2018/0058077 in view of Menendez, US 10,066,393.
Regarding claims 17 and 18:
Alfieri discloses placing, on a floor, the first rigid polymeric modular flooring plank and the second rigid polymeric modular flooring plank, aligning the first rigid polymeric modular flooring plank and the second rigid polymeric modular flooring plank together such that the first rigid polymeric modular flooring plank and the second rigid polymeric modular flooring plank are arranged adjacent to one another in a gap-free juxtaposition,
wherein said aligning is carried out without a spacer located between the first rigid polymeric modular flooring plank and the second rigid polymeric modular flooring plank (tongue 70).
Alfieri does not expressly disclose filling the simulated grouting lines with a filler material nor a plurality of simulated tiles with simulated grout lines on a single plank.
Menendez discloses a plurality of simulated tiles and grout lines on a single plank and filling the simulated grouting lines with a filler material (104).
At the time the invention was filed, it would have been obvious to provide multiple tiles and grouting lines on the planks of Alfieri and to fill them with a filler as suggested by Menendez in order to provide a realistic looking plank free of exposed seams between adjacent planks.
Regarding claim 20:
Alfieri does not expressly disclose placing an adhesive layer on the plank.
Menedez discloses wherein at least one of the first rigid polymeric modular flooring plank and the second rigid polymeric modular flooring plank comprises a first adhesive layer, and wherein the method further comprises: adhering the first rigid polymeric modular flooring plank and the second rigid polymeric modular flooring plank by pressing the first adhesive layer against the floor (col. 6, ll. 61-63).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the adhering method as suggested by Menedez to install the planks of Alfieri in order to fix them in place so they do not shift.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alfieri et al., US 2018/0058077 in view of Menendez, US 10,066,393 further in view of Ko et al., US 2014/0360117.
Regarding claim 19:
Alfieri does not expressly disclose coating the floor with an adhesive composition.
Ko discloses a method of installing a flooring system wherein prior to placing floor planks, coating the floor with an adhesive composition, wherein 38Attorney Docket No. 3620-212-01 upon said placing and aligning, the first rigid polymeric modular flooring plank and the second rigid polymeric modular flooring plank are at least partly immobilized by the adhesive composition (para. 0014), 
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the adhering and coating method as suggested by Alfieri to install the planks of Alfieri in order to fix them in place so they do not shift.

Claims 5-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alfieri et al., US 2018/0058077.
Regarding claims 5-6 and 12-13:
Alfieri suggests wherein it is known to alter the dimensions of the planks in order to attain a desired panel size that simulates real stone, wood, or other materials (para. 0013 and para. 0008) but does not expressly disclose the exact range of lengths, widths, thicknesses and stiffness of the planks.
At the time the invention was filed, it would have been obvious to provide the claimed size ranges. A change in size is generally recognized as being within the level or ordinary skill in the art.  There would be no unexpected or unpredictable result obtained from the specified dimensions. There is no evidence that the claimed dimensions not specifically taught by Alfieri provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.
Regarding claims 7-8:
Alfieri suggests wherein it is known to alter the material properties of the planks in order to attain a plank that mimics real stone, wood, or other materials. (para. 0013 and para. 0008) but does not expressly disclose the exact stiffness of the planks (which can be altered by varying thickness).
At the time the invention was filed, it would have been obvious to provide varying thicknesses to achieve the claimed stiffness. A change in material thickness to achieve a particular stiffness yields no extraordinary or unexpected results. There is no evidence that the claimed stiffness/thickness dimension not specifically taught by Alfieri provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633